Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 27, 2018                                                                                    Stephen J. Markman,
                                                                                                                  Chief Justice

  156777                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano
                                                                                                       Richard H. Bernstein
            Plaintiff-Appellee,                                                                             Kurtis T. Wilder
  v                                                                  SC: 156777                       Elizabeth T. Clement,
                                                                     COA: 332694                                       Justices
                                                                     Allegan CC: 13-018428-FH
  JOSHUA LEE THORPE,
             Defendant-Appellant.
  _________________________________________/

         By order of May 29, 2018, the prosecuting attorney was directed to answer the
  application for leave to appeal the August 10, 2017 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered. We direct the Clerk to schedule oral argument on the
  application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the trial court abused its discretion by allowing expert
  testimony on redirect about the rate of false reports of sexual abuse by children, see
  People v Peterson, 450 Mich 349 (1995), in order to rebut testimony elicited on cross
  examination that children can lie and manipulate; and, if so, (2) whether the error was
  harmless. In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.

         We further direct the Clerk to schedule the oral argument in this case for the same
  future session of the Court when it will hear oral argument in People v Harbison (Docket
  No. 157404).

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 27, 2018
           p0920
                                                                                Clerk